DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deluca (US 2016/0182877).

	Regarding claims 1, 14 and 20
	Deluca shows the electronic device adapted to display a field of view of a three-dimensional computer generated reality environment, the field of view rendered from a viewing perspective, the electronic device comprising: one or more processors (see for example Figs. 8 and 14); and memory storing one or more programs configured to be executed by the one or more processors (see for example para. 0189), the one or more programs including instructions for: displaying a first object (see for example 104, 204A, 254B, 1410, 1700), concurrently with a second object (see for example  106, 206A, 256B, 1422, 1710), wherein the first object is presented as closer than the second object from the viewing perspective (see for example para. 0005, 0064, 0069); determining a gaze position (see for example para. 0114); in accordance with a determination that the gaze position corresponds to a gaze at the first object, visually altering the display of the second object (taken to be rendering or modification of the first object, see for example para. 0060, 0062, 0069, 0071, 0092, 0016, 0117 and 0120-0124); and in accordance with a determination that the gaze position corresponds to a gaze at the second object, visually altering the display of the first object (taken to be for example rendering the first object such as a candle 1700 to include a flame 1720, see Figs. 17A-17D and para. 0122-0125).  


	Regarding claims 2 and 15
	Deluca further shows, wherein determining the gaze position includes capturing data from a sensor directed toward a user and determining the gaze position based on the data captured from the sensor (see for example Figs. 12-14 and para. 0113-0115).  

	Regarding claims 3 and 16
	Deluca further shows, further in in accordance with a determination that the gaze position corresponds to a gaze at the first object, enhancing the display resolution of the first object (see for example para. 0009, 0109, 0121 and 0136); and further in accordance with a determination that the gaze position corresponds to a gaze at the second object, enhancing the display resolution of the second object (taken to be enhancing the stereographic display of the image which include both images, see for example para. 0009, 0109, 0121, 0136 and 0166).  

	Regarding claims 4 and 17
	Deluca further shows, after visually altering the second object, determining a second gaze position (see for example Figs. 25C-33B that shows multiple gaze/viewing positions); 52114473262Attorney Docket No.: P36014US1/77970000011101 in accordance with a determination that the second gaze position corresponds to a gaze at the second object, visually altering the display of the first object (taken to be modification or rendering first and second objects at different gaze (viewing) position, see for example Figs. 17A-17D and 25C-37); and displaying the second object according to its initial appearance (taken to be having the object 1422 still including the flame 1710, see for example Figs. 17A-17D).  


	Regarding claims 5 and 18
	Deluca further shows, receiving an input; and visually altering the first object in response to determining that the gaze position corresponds to a gaze at the second object and receiving the input (taken to be modification or rendering first and second objects at different gaze (viewing) position, see for example Figs. 17A-17D and 25C-37).

	Regarding claims 6 and 19
	Deluca further shows, wherein the input includes an eye gesture, a hand gesture, a voice input, or a controller input (see for example para. 0165 and 0173).  

	Regarding claim 7
	Deluca further shows, wherein determining the gaze position includes determining the gaze direction (see for example Figs. 12-14 and para. 0113-0115), and wherein determining that the gaze position corresponds to a gaze at the first object or the second object includes determining that the gaze is directed at the first object or the second object (taken to be viewing the first or second object, see for example Figs. 17A-17D and 25C-37)

	Regarding claim 8
	Deluca further shows, wherein determining that the gaze is directed to the first object or the second object is based at least in part on the angular resolution of the gaze direction (taken to be viewing the first and second objects at different viewing location which include different angles of viewing, see for example Figs. 17A-17D and 25C-37).
	Regarding claim 9
	Deluca further shows, wherein determining the gaze position includes determining the gaze depth, and wherein determining that the gaze position corresponds to a gaze at the first object or the second object includes determining that the gaze depth corresponds to a depth of the first object or the second object as presented in the field of view (taken to be viewing the different objects having different viewing distances or depth for 2.5D or 3D perceptions, see for example para. 0082, 0090, 0117, 0142, 0151, 0157 and 0128).  

	Regarding claim 10
	Deluca further shows, wherein determining that the gaze depth corresponds to the depth of the first object or the second object is based at least in part on the depth resolution of the gaze depth (taken to be viewing the different objects having different viewing distances or depth for 2.5D or 3D perceptions, see for example para. 0082, 0090, 0117, 0142, 0151, 0157 and 0128).  

	



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca (US 2016/0182877) in view of Held et al. (US 2017/0099481).

Regarding claims 11-13
As discussed above, Deluca discloses the invention substantially as claimed, however does not specifically shows determining the gaze position by ray or cone castings. 
Held et al. teaches that it is well known to have various technologies for determining gaze position of the user eyes which include using one or more glint sources (412), such as infrared light sources configured to cause a glint of light reflect from each eyeball of the user (taken to be ray and cone casting) and one or more sensors (414), such as inward-facing sensor, configured to capture image of each of the eyeball of the user (which inherently include different angles of the user eyes) for determining the gaze direction of the user eyes (inherently including different angles of the light beam/ray cone reflected and captured from the user eyes)(see for example para. 0009, 0025-0026), in order to provide calibration of a stereoscopic near-eye display and improve 3D mapping of the environment (see for example para. 0009 and 0026).
..



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamaoki et al. (US 2019/0244416), Terahata (US 2019/0122420) and Gordon et al. (US 2017/0318019), all show an electronic device adapted to display a field of view of three-dimension having the ability of displaying a plurality of objects, determining a gaze position and rendering an object.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687